ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 5, 2021, was filed after the mailing date of the Examiner’s Amendment on August 30, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The claims are allowed according to the Examiner’s Amendment mailed August 30, 2021.
The following is an examiner’s statement of reasons for allowance: the closest art of Suzuki et al. in view of Jia et al. cited in the Office action mailed March 10, 2021, does not teach nor suggest the combination of cyclo(Tyr-Gly), cyclo(Leu-Phe) and a sweetener selected from sucralose, acesulfame potassium, and aspartame, only the combination of cyclo(Tyr-Gly) and sweetener is disclosed. The claims as amended on August 10, 2021, require both cyclo(Tyr-Gly) and cyclo(Leu-Phe) as cyclic dipeptides and are therefore novel and unobvious over Suzuki et al. in view of Jia et al.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654